Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
	This action is in response to applicant’s submittal made on 3/08/2021. Claims 1-27 and 29 are pending.
Response to Arguments 
Examiner’s Remarks - 35 USC § 112
Applicant argues:
“The Examiner rejected claims 8 and 29 under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter that Applicant regards as the invention. Specifically, the Office Action alleges that the term “about” is indefinite.

Applicant respectfully traverses the rejections and reiterates the comments made in the response to the Office Action dated November 13, 2019. Applicant asserts that the mere use of the term “about” does not render a claim indefinite. Rather, the term must be viewed in the context of the claim and the specification, as well as from the perspective of one of ordinary skill in. the art. Ortho-McNeil Pharmaceutical, Inc. v. Caraco Pharmaceutical Labs., 476F.3d 1321, … 1326 (Fed. Cir. 2007); MPEP § 2173.05(b)(II)(A). With respect to the term “about,” the Federal Circuit has expressly stated that its meaning “must be interpreted in its technological and. stylistic context” (id.) and that its “usage can usually be understood in light of the technology embodied in the invention” (Modine Mfg. Co., v. United States Int’l Trade Comm ’//, 75 F.3d 1545, 1554 (Fed. Cir. 1996), overruled on other grounds by Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., Ltd., 234 F.3d 558 (Fed. Cir. 2000)).

The specification sets forth the degree to which “about” is to be applied. For example, at page 5, lines 17-29 the specification states:

Chips that incorporate hardware TPMs have a high degree of security and are capable of communicating with the associated information processing circuitry at high bandwidth, providing for reduced lag time in system operations due to the security protocols of the hardware TPM. However, on-chip hardware TPMs lack flexibility because they have to be physically changed when some emerging new threat emerges or for needed upgrades. Embodiments disclosed herein are directed to a hardware TPM disposed on a separate, removable chiplet electrically coupled to the information processing circuitry of the chip through a dense microspring array. The dense microspring array allows for a removable lightweight chiplet that includes a hardware TPM capable of communicating with the information processing system on the chip at high bandwidth. Although the examples provided herein are directed to a chiplet that includes a hardware TPM, the disclosed approaches are applicable generally to chiplets that incorporate any hardware module, particularly where high bandwidth and removability are desirable.

One skilled in the art would recognize that the term “about” relates to a reasonably high bandwidth range for the particular application. For at least these reasons, Applicant requests withdrawal of the 112(b) rejections of claims 8 and 29.	”.

First the examiner notes claim 8 for which reads: 
“8. (Original) The secured system of claim 1, wherein the microspring array is configured to provide for communication between the information processing circuitry and the hardware trusted platform module at a bandwidth in a range of about 1 gigabit per second per layer per millimeter of linear distance along an edge of the chiplet to about 10 terabits per second per layer per millimeter of linear distance along an edge of the chiplet.”. 

The examiner notes that the applicant cites page 5, lines 17-29 of their specification to interpret the metes and bounds of the term “about” in this instance. 

The examiner notes that page 5, lines 17-29 reads:
Chips that incorporate hardware TPMs have a high degree of security and are capable of communicating with the associated information processing circuitry at high bandwidth, providing for reduced lag time in system operations due to the security protocols of the hardware TPM. However, on-chip hardware TPMs lack flexibility because they have to be physically changed when some emerging new threat emerges or for needed upgrades. Embodiments disclosed herein are directed to a hardware TPM disposed on a separate, removable chiplet electrically coupled to the information processing circuitry of the chip through a dense microspring array. The dense microspring array allows for a removable lightweight chiplet that includes a hardware TPM capable of communicating with the information processing system on the chip at high bandwidth. Although the examples provided herein are directed to a chiplet that includes a hardware TPM, the disclosed approaches are applicable generally to chiplets that incorporate any hardware module, particularly where high bandwidth and removability are desirable.

The examiner respectfully submits that the above text found on page 5, lines 17-29 does not indicate the metes and bounds of the term “about”. As such the examiner maintains the rejection. 

 Secondly, the examiner notes that an additional rejection was made under 35 U.S.C. 112 in office 12/08/2021 for applicant’s dependent claim 9, for the term “substantially”. Rejection listed below for reference. 
“Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The examiner notes that the metes and bounds of the term "substantially" cannot be determine.”.  



Examiner’s Remarks - 35 USC § 103 – Claims 1 and 21
Applicant argues:
“Applicant respectfully traverses the rejections. Independent claims 1 and 21 include, in some form, an array of electrically conductive microsprings disposed on a surface of the chiplet and electrically coupled between the hardware trusted platform module and the contact pads.

The Office Action acknowledges that Gilleo does not teach a hardware trusted platform module and relies solely on Hoang to teach this claim feature. The rationale for combining Gilleo and Hoang set forth in the Office Action is that “by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.” The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). See also KSR IntT Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (quoting Federal Circuit statement with approval); and MPEP §2141.

Applicant respectfully submits that the rationale proffered in the Office Action fails to provide a proper basis for combining Gilleo and Hoang in the manner suggested in the Office Action. The objective of providing enhanced data protection is a generalized design goal applicable to all computer systems, and represents a “mere conclusory statement” that was explicitly rejected by the Federal Circuit. Respectfully, the rationale for combining Gilleo and Hoang proffered in the Office Action represents a conclusory statement insufficient to support the legal conclusion of obviousness.”.

The examiner respectfully disagrees. 

The examiner notes that a TPM is simply a microchip (i.e., electronic circuit/device). The examiner contends that both cited prior references teaches chip interfaces. The examiner submits that prior art reference Gilleo (US 2005/0012212) states in paragraph 0044 the following: “Each connection pad 23 is located for attachment to a corresponding (mating) connection pad 27 on the substrate 13 so that an electrically conductive path is provided between the integrated circuit device and the substrate. As will be discussed below in more detail, each pair of mating connection pads 23, 27 on the chip 3 and the substrate 13 includes cooperating connecting elements 37, 39 (FIG. 3) that are capable of electrically and mechanically connecting the integrated circuit device to the chip carrier substrate.”. The examiner notes that prior art reference Hoang (US 20100235648) teaches in his paragraph 0019 the following: 

Examiner’s Remarks - 35 USC § 103 – Claim 22
Applicant argues: 
“For example, dependent claim 22 includes that the microsprings comprise stress engineered layers. In support of the rejection of this claim feature, the Office Action relies generally on the recitation of microsprings in paragraph [0061] of Gilleo. Merely reciting “microsprings” does not constitute that the microsprings comprise stress engineered layers. Therefore, it has not been shown that the combination of Gilleo and Hoang teaches his claim feature and Applicant requests that this rejection be withdrawn..”

The examiner notes that the applicant acknowledges that prior art reference Gilleo teaches microsprings. The examiner contends that Gilleo illustrates microsprings with stressed engineered layers in figure 17, figure element 839.   
Examiner’s Remarks - 35 USC § 103 – Claim 25
Applicant’s argues: 
“Further, dependent claim 25 includes that the chiplet includes tamper detection circuitry configured to indicate an attempt to tamper with the chiplet. In support of this claim feature, the Office Action relies generally on paragraph [0002] of Hoang. The Office Action states that this section of Hoang recites “an information handling system generally processes, compiles, stores, and/or communicates information.” It has not bee shown that the combination of Gilleo and Hoang teaches tamper detection circuitry at all. Therefore, Applicant requests withdrawal of this rejection.”.

The examiner notes that Hoang teaches in paragraph 0008 the following: “the information handling BIOS (or BMC) will verify that the removable TPM subsystem module-to-system planar binding is still valid by comparing the unique identifier stored in the non-volatile memory of the TPM with the unique identifier of the system planar. If these compared values do not match, then the system BIOS (or BMC) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The examiner notes that the metes and bounds of the term "substantially" cannot be determine.

Claims 8 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The examiner notes that the metes and bounds of the term "about" cannot be determine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17, 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gilleo (US Patent Publication No. 2005/0012212) in view of Hoang et al. (US Patent Publication No. 2010/0235648 and Hoang hereinafter).

As to claim 1, Gilleo teaches a secured system comprising:
at least one semiconductor chip comprising information processing circuitry (i.e., …teaches in paragraph 0007 the following: “a integrated circuit”.); 
an array of contact pads disposed on a surface of the chip and electrically coupled to the information processing circuitry (i.e., …teaches in paragraph 0009 the following: “connection pads”.);
one or more semiconductor chiplets (i.e., …teaches in paragraph 0061 the following: “the interconnect substrate 707”), 
each chiplet comprising at least a portion of at least one hardware trusted platform module that cryptographically secures the information processing circuitry (i.e, …teaches in paragraph 0061 the following: “the interconnect substrate 707”);
 and an array of electrically conductive microsprings disposed on a surface of the chiplet (i.e., …teaches in paragraph 0061 the following: “one or more electrically conductive springs 839 that extend from the connection pads.” …Also see figure 17 figure elements 839) and electrically coupled between the hardware trusted platform module and the contact pads (i.e., …teaches in paragraph 0061 the following: “the integrated circuit device 703 and the interconnect substrate 707 when the circuit device is slightly misaligned so that the planar surface of the electrical connection pads 835 on the interconnect substrate 707 are slightly out of parallel with the planar surface of the electrical connection pads 723 on the circuit device.”.).

 Gilleo does not expressly teach:
	trusted platform module:
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0005 a TPM.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 2, Gilleo teaches a secured system of claim 1, further comprising a mechanical socket that holds the microsprings in mechanical and electrical contact with the contact pads (see figure 17).

As to claim 3, Gilleo teaches a secured system of claim 1, further comprising a layer of encapsulant that attaches the chiplet to the chip and holds the microsprings in mechanical and electrical contact with the contact pads (i.e., …teaches in paragraph 0004 the following: “applies plastic encapsulant”.).

As to claim 4, Gilleo teaches a secured system of claim 1, wherein the microsprings are soldered to the contact pads (i.e., …teaches in paragraph 0005 the following: “welded, soldered or brazed”.).

As to claim 5, Gilleo teaches a secured system of claim 1, wherein the microsprings are welded to the contact pads (i.e., …teaches in paragraph 0005 the following: “welded, soldered or brazed”.).

As to claim 6, Gilleo teaches a secured system of claim 1, wherein the microsprings comprise stress engineered layers (i.e., …teaches in paragraph 0006 the following: “layer around the periphery of the electrical connection pads”.).

As to claim 7, Gilleo teaches a secured system of claim 1, wherein the pitch of the microspring array is in a range of about 0.5 pm to 2000 pm (i.e., …illustrates in figure 17…figure element 839 an array of conductive microspring in the range of about 0.5 pm to 2000 pm ).

As to claim 8, Gilleo teaches a secured system of claim 1, wherein the microspring array is configured to provide for communication between the information processing circuitry and the hardware trusted platform module at a bandwidth in a range of about 1 gigabit per second per layer per millimeter of linear distance along an edge of the chiplet to about 10 terabits per second per layer per millimeter of linear distance along an edge of the chiplet (i.e., …illustrates in figure 17 microsprings for facilitating communication at a bandwidth in a range of about 1 gigabit per second per layer per millimeter of linear distance along an edge of the chiplet to about 10 terabits per second per layer per millimeter of linear distance).

As to claim 9, Gilleo teaches a secured system of claim 1, wherein the one or more chiplets are removable from the chip without substantially degrading operation of the information processing circuitry (i.e., …teaches in paragraph 0065 the following: “first projections 37 and second projections 39 

As to claim 10, Gilleo teaches a secured system of claim 1, wherein the chiplet comprises at least a portion of a second hardware trusted platform module that is incompatible with the information processing circuitry (i.e., …teaches in paragraph 0061 the following: “circuit device is slightly misaligned”.).

As to claim 11, Gilleo teaches a secured system of claim 1, wherein the chiplet comprises the entire hardware trusted platform module for the information processing circuitry (i.e., …teaches in paragraph 0065 the following: “first projections 37 and second projections 39 on the circuit device 3 and substrate 13 are configured for interdigitation to allow the device to be easily removed from the substrate after testing and reconnected to the substrate without extensive rework”).

As to claim 12, Gilleo teaches a secured system of claim 1, wherein a first portion of the hardware trusted platform module is disposed on the chiplet and a second portion of the hardware trusted platform module is disposed on the chip (See figure 17).

As to claim 13, Gilleo teaches a secured system of claim 1, wherein the one or more chiplets comprises multiple chiplets, each chiplet including a different portion of the hardware trusted platform module (i.e., …illustrates in figure 17 equivalent chiplets structures ).

 Gilleo does not expressly teach:
	trusted platform module.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 14, Gilleo teaches a secured system of claim 13, wherein:
the one or more chiplets comprises a first chiplet that includes a first portion of the hardware trusted platform module and a second chiplet that includes a second portion of the hardware trusted platform module (i.e., …illustrates in figure 17 equivalent chiplets structures ); and further comprising:
a second array of contact pads disposed on a surface of the first chiplet and electrically coupled to the first portion of the hardware trusted platform module (i.e., …teaches in paragraph 0057 the following: “multiple sets of electrical connection pads”); and
a second array of electrically conductive microsprings disposed on a surface of the second chiplet and electrically coupled between the first portion of the hardware trusted platform module and the second contact pads (i.e., …illustrates in figure 17 an array of microsprings).

Gilleo does not expressly teach:
	trusted platform module.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0005 a TPM.


As to claim 15, the system of Gilleo teaches the use of mircrospring however Gilleo does not expressly teach a secured system of claim 1, wherein the information processing circuitry comprises communication circuitry.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0002 the system following: “An information handling system generally processes, compiles, stores, and/or communicates information”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 16, the system of Gilleo teaches the use of mircrospring however Gilleo does not expressly teach a secured system of claim 1, wherein the hardware trusted platform module is configured to perform one or more of software verification, cryptographic key decryption, and device authentication.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 17, Gilleo teaches a secured system of claim 1, wherein:
the at least one semiconductor chip comprises:
a first chip that includes first information processing circuitry (i.e.,. …teaches in paragraph 0002 the following: “Integrated circuit devices (i.e., microchips, chips, or dies) are typically connected to a substrate (e.g., chip carrier, package, or circuit board)”.); 
and a second chip that includes second information processing circuitry (i.e.,. …teaches in paragraph 0002 the following: “Integrated circuit devices (i.e., microchips, chips, or dies) are typically connected to a substrate (e.g., chip carrier, package, or circuit board)”.), 
the first chip spaced apart from the second chip by a distance (see figure 17); 
the array of contact pads comprises (i.e., …teaches in paragraph 0057 the following; “multiple sets of electrical connection pads”);
a first portion of the array of contact pads disposed on the first chip and electrically coupled to the first information processing circuitry (See figure 15); and

the chiplet is arranged to bridge between the first chip and the second chip (See figure 15); 
the array of microsprings comprises: a first set of the microsprings electrically coupled between the hardware trusted platform module and the first portion of the array of contact pads (i.e., …see figure 17 …figure elements 839); 
a second portion of the array of microsprings electrically coupled between the hardware trusted platform module and the second portion of the array of contact pads (i.e., …see figure 17 …figure elements 839).

As to claim  21, Gilleo teaches a device comprising:
one or more semiconductor chiplets (i.e., …see figure 15), 
each chiplet comprising at least a portion of at least one hardware module configured to communicate with information processing circuitry that is not disposed on the chiplet (i.e., …see figure 15); and
an array of electrically conductive microsprings disposed on a surface of the chiplet and electrically coupled to the hardware module (i.e., …teaches in paragraph 0061 the following: “This embodiment 831 is substantially similar to the first embodiment of the package 701 except that the electrical connection pads 835 on the first side 741 of the interconnect substrate 707 comprise one or more electrically conductive springs 839 that extend from the connection pads. The springs 839 allow for electrical conduction between the integrated circuit device 703 and the interconnect substrate”.), 
the microsprings configured to make electrical contact with contact pads disposed on a surface of a chip and electrically coupled to the information processing circuitry (i.e., …teaches in paragraph 0057 the following: “multiple sets of electrical connection pads” …teaches in paragraph 0061 the 

Gilleo does not expressly teach:
	trusted platform module.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0005 a TPM.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 22, Gilleo teaches a device of claim 21, wherein the microsprings comprise stress engineered layers (i.e., …teaches microsprings in paragraph 0061).

As to claim 23, Gilleo teaches a device of claim 21, wherein the pitch of the microspring array is in a range of about 0.5 pm to 2000 pm (i.e., …illustrates in figure 17 figure element 839 … microspring array is in a range of about 0.5 pm to 2000 pm ).

As to claim 24, the system of Gilleo teaches the use of a mircrospring however Gilleo does not expressly teach a device of claim 21, wherein the chiplet comprises at least portions of multiple hardware modules respectively configured to communicate with multiple types of information processing circuitry.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0002 the system following: “An information handling system generally processes, compiles, stores, and/or communicates information”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 25, the system of Gilleo teaches the use of a mircrospring however Gilleo does not expressly teach a device of claim 21, wherein the chiplet includes tamper detection circuitry configured to indicate an attempt to tamper with the chiplet.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0002 the system following: “An information handling system generally processes, compiles, stores, and/or communicates information”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides 

As to claim 26, the system of Gilleo teaches the use of a mircrospring however Gilleo does not expressly teach a device of claim 25, wherein the tamper detection circuitry is a passive circuit.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0002 the system following: “An information handling system generally processes, compiles, stores, and/or communicates information”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

As to claim 27, the system of Gilleo teaches the use of a mircrospring however Gilleo does not expressly teach a device of claim 27, wherein the tamper detection circuitry is configured to detect exposure of the chiplet to one or more of light, x-rays, vibration, and a chemical.
	In this instance the examiner notes the teachings of prior art reference Hoang. Hoang teaches paragraph 0002 the system following: “An information handling system generally processes, compiles, stores, and/or communicates information”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught 

As to claim 29, Gilleo teaches a secured system comprising:
one or more semiconductor chiplets removably attached to the chip (i.e., …teaches in paragraph 0065 the following: “the circuit device 3 and substrate 13 are configured for interdigitation to allow the device to be easily removed from the substrate”.), 
each chiplet comprising at least a portion of at least one hardware module that cryptographically secures the information processing circuitry (i.e., …teaches in paragraph 0065 the following: “the circuit device 3 and substrate 13 are configured for interdigitation to allow the device to be easily removed from the substrate”.); and
an array of electrical connections electrically coupled between the hardware trusted platform module and the contact pads (i.e., …teaches in paragraph 0061 the following: “This embodiment 831 is substantially similar to the first embodiment of the package 701 except that the electrical connection pads 835 on the first side 741 of the interconnect substrate 707 comprise one or more electrically conductive springs 839 that extend from the connection pads. The springs 839 allow for electrical conduction between the integrated circuit device 703 and the interconnect substrate”.), 
wherein the electrical connections are configured to provide for communication between the information processing circuitry and the hardware trusted platform module at a bandwidth in a range of about 1 gigabit per second per layer per millimeter of linear distance along an edge of the chiplet to about 10 terabits per second per layer per millimeter of linear distance along an edge of the chiplet (i.e., …illustrates in figure 17 …figure element 739 electrical connection to facilitate communication between the information processing circuitry and the hardware trusted platform module at a bandwidth in a 

Gilleo does not expressly teach:
	at least one semiconductor chip comprising information processing circuitry and TPM.
	In this instance the examiner notes the teachings of prior art reference Hoang. 
Hoang teaches paragraph 0005 a TPM. Hoang teaches paragraph 0002 the system following: “An information handling system generally processes, compiles, stores, and/or communicates information”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo with the teachings of Hoang by including the feature of integrated secure electronic I/Os. Utilizing integrated secure electronic I/Os as taught by Hoang above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Gilleo's system will obtain the capability to provide enhanced data security.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilleo  in view of Hoang as applied to claim 1 above and further in view of Loisel et al. (US Patent Publication No. 2011/0260162 and Loisel hereinafter).

As to claim 18, the system of Gilleo and Hoang teaches the use of a mircrosprings however neither reference expressly teach a secured system of claim 1, further comprising tamper detection circuitry configured to indicate an attempt to tamper with the chiplet.
In this instance the examiner notes the teachings of prior art reference Loisel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo and Honag with the teachings of Loisel by including the feature of tamper detection. Utilizing tamper detection as taught by Loisel above allows a system to provide comprehensive protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Gilleo and Hoang will obtain the capability to provide enhanced system security.

As to claim 19, the system of Gilleo and Hoang teaches the use of a mircrosprings however neither reference expressly teach a secured system of claim 18, wherein the tamper detection circuitry is a passive circuit.
In this instance the examiner notes the teachings of prior art reference Loisel.
Loisel teaches in paragraph 0037 the following: "The detection circuit conducts a signal which makes it possible to verify the electrical continuity of the direction circuit. The signal used may be of multiple shapes, static or dynamic (i.e. constantly changing shape). The electrical continuity of the detection circuit is verified for example by comparing the input of said detection circuit and the output. The security policy decides consequences for this verification and for the potential detection of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo and Honag with the teachings of Loisel by including the feature of tamper detection. Utilizing tamper detection as taught by Loisel above allows a system to provide comprehensive protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Gilleo and Hoang will obtain the capability to provide enhanced system security.

As to claim 20, the system of Gilleo and Hoang teaches the use of a mircrosprings however neither reference expressly teach a secured system of claim 18, wherein the tamper detection circuitry is configured to detect exposure of the chiplet to one or more of light, x-rays, vibration, and a chemical.
In this instance the examiner notes the teachings of prior art reference Loisel.
Loisel teaches in paragraph 0037 the following: "The detection circuit conducts a signal which makes it possible to verify the electrical continuity of the direction circuit. The signal used may be of multiple shapes, static or dynamic (i.e. constantly changing shape). The electrical continuity of the detection circuit is verified for example by comparing the input of said detection circuit and the output. The security policy decides consequences for this verification and for the potential detection of an ingression attempt, one possible consequence being for example the deletion of the keys stored in the integrated circuit".
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilleo and Honag with the teachings of Loisel by including the feature of tamper detection. Utilizing tamper detection as taught by Loisel above allows a system to provide comprehensive protection and therefore provides the motivation in this instance to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/Examiner, Art Unit 2497